Citation Nr: 0025574	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the cause of 
death of the veteran.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1998.

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD) which was 
rated as 50 percent disabling.

3.  The immediate cause of the veteran's death was 
hyperkalemia lactic acidosis due to or as a consequence of 
congestive heart failure due to or as a consequence of 
diabetes mellitus.

4.  A significant condition contributing to, but not related 
to, the immediate cause of death was an abdominal aortic 
aneurysm.

5.  No medical evidence has been presented or secured in this 
case to render plausible a claim that a disorder related to 
service, including service-connected PTSD, was either the 
principal or a contributory cause of the veteran's death in 
November 1998.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides dependency and indemnity compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  Service connection may be 
established for the cause of a veteran's death when a service 
connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A claim for dependency and indemnity 
compensation is treated as a new claim, regardless of the 
status of decisions concerning service-connected disability 
claims brought by the veteran before his death, and therefore 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established during the veteran's life or for which service 
connection could have been established.  See 38 C.F.R. § 
20.1106; Ruiz v. Gober, 10 Vet. App. 352, 358 (1997); Cacalda 
v. Brown, 9 Vet. App. 261, 263 (1996).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be established for a current 
disabling disease by showing that the disease began or had 
its onset during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim for 
service connection to be well grounded, there generally must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  For purposes of establishing a well 
grounded claim for service connection for the cause of death 
of a veteran, the requirement of showing evidence of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die.  The last two requirements must be supported by evidence 
of record.  Carbino v. Gober, 10 Vet. App. 507, 509 (1997); 
Ruiz, 10 Vet. App. at 356; Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), aff'g 9 Vet. App. 40 (1996).

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In this case, a death certificate for the veteran shows that 
he died on November [redacted], 1998.  The immediate cause of the 
veteran's death was hyperkalemia lactic acidosis due to or as 
a consequence of congestive heart failure due to or as a 
consequence of diabetes mellitus.  A significant condition 
contributing to, but not related to, the immediate cause of 
death was an abdominal aortic aneurysm.  A discharge summary 
for the VA medical center (VAMC) for the final period of 
hospitalization from November 19, 1998, to the date of the 
veteran's death on November [redacted], 1998, is also of record.  
This report shows that the veteran was admitted to the VAMC 
and placed on telemetry monitoring.  On admission, he was 
febrile, somewhat confused although oriented to person and 
place, and had moderate respiratory distress.  The patient 
improved initially with treatment.  The veteran became 
afebrile on November 20th.  On the morning of November [redacted], 
the veteran reported that he felt much better and had easier 
respiration.

However, the VAMC report shows that certain laboratory 
findings continued to be abnormal, and the VAMC staff thought 
this may be caused by over-diuresis as well as infection.  
The veteran also had an abnormal potassium level.  A VA 
physician ordered an electrocardiogram (EKG) and treatment 
for the hyperkalemia.  (Hyperkalemia is a greater than normal 
concentration of potassium ions in the circulating blood.  
Stedman's Medical Dictionary 826 (26th ed. 1995)).  The VAMC 
report showed that, on the way to get treatment, the veteran 
developed asystole.  (Asystole is an absence of contractions 
of the heart or cardiac standstill.  Stedman's Medical 
Dictionary at 160).  Treatment measures were taken to 
resuscitate him but he did not respond.  The VAMC reports 
shows that the VAMC staff thought that the veteran had been 
improving generally and then one acute event occurred -- 
possibly, for example, a myocardial infarction or pulmonary 
embolism -- and that that acute event caused his heart 
failure and/or respiratory insufficiency which in turn caused 
acidosis.  The VAMC report concludes that hyperkalemia and 
acidosis may have further decreased the functional ability of 
the veteran's heart which initially had a very low functional 
capacity.

At the time of his death, service connection was in effect 
for post-traumatic stress disorder (PTSD) which was rated as 
50 percent disabling.  The appellant, widow of the veteran, 
contended in her April 1999 VA Form 9 substantive appeal and 
a subsequent statement received by the RO in June 1999 that 
the veteran's service-connected PTSD contributed to his 
congestive heart failure.  However, no medical evidence has 
been presented or secured in this case to render plausible a 
claim that a condition related to service, including 
service-connected PTSD, was either the principal or a 
contributory cause of the veteran's death in November 1998.  
The appellant's own lay statement is not competent evidence 
of a relationship between service-connected PTSD and the 
cause of the veteran's death.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  There is no competent evidence 
indicating that the disabilities that caused and/or 
contributed to cause the veteran's death were related to the 
veteran's military service.  Accordingly, the Board concludes 
that the claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for the cause of death of the  veteran well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under section 5103(a) in this case.  
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	BETTINA S. CALLAWAY
	Veterans Law Judge



 

